UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Stock Funds DREYFUS INTERNATIONAL SMALL CAP FUND 3I GROUP PLC Ticker: III Security ID: G88473148 Meeting Date: MAY 27, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Subject to and Conditional Upon For For Management Resolutions 2 and 3 Being Passed, Approve Increase in Authorised Share Capital from GBP 409,999,850 to GBP 814,641,604 2 Subject to and Conditional Upon For For Management Resolutions 1 and 3 Being Passed, Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 404,641,755 in Connection with Rights Issue 3 Subject to and Conditional Upon For For Management Resolutions 1 and 2 Being Passed, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 404,641,755 4 Subject to and Conditional Upon For For Management Resolutions 1, 2 and 3 Being Passed, Amend The 3i Group Discretionary Share Plan ACEA SPA Ticker: ACE Security ID: T0040K106 Meeting Date: APR 29, 2009 Meeting Type: Annual/Special Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 15 and 22 of the Company For Did Not Vote Management Bylaws 1 Accept Financial Statements, For Did Not Vote Management Consolidated Financial Statements, and Statutory Reports 2 Approve Allocation of Income For Did Not Vote Management 3 Elect Director For Did Not Vote Management 4 Renounce Undertaking Legal Action For Did Not Vote Management Against One Former Director ACTELION LTD. Ticker: ATLN Security ID: H0032X135 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Reelect Robert Cawthorn as Director For Did Not Vote Management 4.2 Elect Joseph Scodari as Directors For Did Not Vote Management 4.3 Elect Michael Jacobi as Directors For Did Not Vote Management 4.4 Elect Elias Zerhouni as Directors For Did Not Vote Management 5 Ratify Ernst & Young AG as Auditors For Did Not Vote Management 6.1 Approve Issuance of Convertible Bonds For Did Not Vote Management and/or Options without Preemptive Rights; Approve Creation of CHF 4.3 Million Pool of Capital to Guarantee Conversion Rights 6.2 Approve Creation of CHF 31 Million Pool For Did Not Vote Management of Capital without Preemptive Rights ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 1.50 per Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Reelect Jakob Baer as Director For Did Not Vote Management 4.2 Reelect Rolf Doerig as Director For Did Not Vote Management 4.3 Reelect Andreas Jacobs as Director For Did Not Vote Management 4.4 Reelect Francis Mer as Director For Did Not Vote Management 4.5 Reelect Thomas O'Neill as Director For Did Not Vote Management 4.6 Reelect David Prince as Director For Did Not Vote Management 4.7 Reelect Wanda Rapaczynski as Director For Did Not Vote Management Reelect Judith Sprieser as Director For Did Not Vote Management 5 Ratify Ernst & Young Ltd as Auditors For Did Not Vote Management 6 Amend Articles Re: Transfer of Shares; For Did Not Vote Management Special Quorum for AGM Vote on Dissolution of Company; Shareholding Requirements for Board of Directors; Auditors; Financial Statements and Statutory Reports 7 Authorize Repurchase of up to Ten For Did Not Vote Management Percent of Issued Share Capital ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: D0066B102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR
